            Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 1 of 32


                                                                          Receipt number 9998-5118118
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

ROBERT A. PRESSLY, et. al.                            )
                                                      )     Case No.       18-1964 L
                Plaintiffs,                           )
                                                      )     Judge:
       vs.                                            )
                                                      )
THE UNITED STATES OF AMERICA,                         )
                                                      )
                Defendant.                            )

                                         COMPLAINT

                                        JURISDICTION

       1.       This Court has jurisdiction pursuant to 28 U.S.C. § 1494(a)(1) (“Tucker Act”)

because this action presents a claim against the United States which is founded upon the

Constitution and Statutes of the United States.

       2.       Plaintiffs’ claims are based upon 1) The Fifth Amendment to the United States

Constitution prohibiting the taking of private property for public use, without just compensation;

2) The National Trails System Act Amendments of 1983; 16 U.S.C. § 1247(d) (“Trails Act”); 3)

The Tucker Act, 28 U.S.C. § 1491(a) (“Tucker Act”); and 4) The Uniform Relocation Assistance

and Real Property Acquisition Policies Act of 1970, 42 U.S.C. § 4654(c) (2000).

                                            COUNT I

                                      (TAKINGS CLAIM)

       1.       Norfolk and Western Railway Company (“N&W”) formerly owned an easement

for railroad purposes later acquired by City of Fishers, City of Noblesville and Hamilton County,

extending from milepost I-2.13, at Indianapolis, Indiana, to milepost I-23 at Noblesville, Indiana,

a distance of 20.87 miles in Marion County and Hamilton County, Indiana (the “Railroad Line”).

       2.       The easement lay across property owned by Plaintiffs.



                                                  1
             Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 2 of 32



        3.       Upon abandonment of the easement and/or authorization of use beyond the scope

of the easement, Plaintiffs’ property would have been unburdened by any easement.

        4.       Plaintiff Robert A. Pressly owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Robert A. Pressly is located in Hamilton

County, Indiana, and includes parcel number 14-11-30-00-00-026.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        5.       Plaintiff 8599 Car Lot, LLC owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The properties owned by 8599 Car Lot, LLC are located in

Hamilton County, Indiana, and includes parcel numbers 15-14-01-00-00-006.002 and 15-14-01-

02-01-001.000, and includes but is not limited to the fee title to all that property to the centerline

of the abandoned right-of-way that is now subject to an easement for interim trail use.

        6.       Plaintiff Diane M. Akers owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Diane M. Akers is located in

Hamilton County, Indiana, and includes parcel number 15-11-19-00-03-028.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        7.       Plaintiff Michael M. Akers and Alexis R. Akers owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The property owned by Plaintiff

Michael M. Akers and Alexis R. Akers is located in Hamilton County, Indiana, and includes parcel

number 15-14-01-00-02-006.000, and includes but is not limited to the fee title to all that property

to the centerline of the abandoned right-of-way that is now subject to an easement for interim trail

use.



                                                    2
             Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 3 of 32



        8.       Plaintiff John Albatarseh owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by John Albatarseh is located in Marion

County, Indiana, and includes parcel number 8018329, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

        9.       Plaintiff Joseph Ambs owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Joseph Ambs is located in Hamilton

County, Indiana, and includes parcel number 15-11-19-00-03-021.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        10.      Plaintiffs Scott Anders and Carrie Anders owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The properties owned by Plaintiffs Scott Anders

and Carrie Anders are located in Hamilton County, Indiana, and includes parcel numbers 14-11-

31-03-01-006.000 and 15-11-31-03-01-005.000, and includes but is not limited to the fee title to

all that property to the centerline of the abandoned right-of-way that is now subject to an easement

for interim trail use.

        11.      Plaintiff Ardsley Maintenance Service, Inc. owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiff Ardsley

Maintenance Service, Inc. is located in Marion County, Indiana, and includes parcel number

8056642, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        12.      Plaintiff Harold Sidney & Mary Elizabeth Asbell Trust owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The properties owned by Plaintiff



                                                    3
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 4 of 32



Harold Sidney & Mary Elizabeth Asbell Trust are located in Hamilton County, Indiana, and

includes parcel numbers 14-11-31-03-01-017.000 and 14-11-31-03-01-018.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        13.     Plaintiff Michael Atkinson owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Michael Atkinson is located in

Hamilton County, Indiana, and includes parcel number 11-11-18-03-04-031.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        14.     Plaintiff AY Comp, LLC owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff AY Comp, LLC is located in

Marion County, Indiana, and includes parcel number 4003977, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        15.     Plaintiff Bartlett Reserve Indy, LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The properties owned by Plaintiff Bartlett Reserve

Indy, LLC are located in Marion County, Indiana, and includes parcel numbers 4029228 and

4025762, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        16.     Plaintiff Bash Business, LLC owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The properties owned by Plaintiff Bash Business, LLC are

located in Marion County, Indiana, and includes parcel numbers 4008501, 4014691 and 4008944




                                                   4
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 5 of 32



and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        17.     Plaintiff Berner Real Estate Investments, LLC owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiff Berner Real

Estate Investments, LLC is located in Marion County, Indiana, and includes parcel number

8003625, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        18.     Plaintiff Black Diamond North, LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The properties owned by Plaintiff Black Diamond

North, LLC are located in Hamilton County, Indiana, and includes parcel numbers 14-11-19-00-

00-034.001 and 14-11-19-00-00-034.00, and includes but is not limited to the fee title to all that

property to the centerline of the abandoned right-of-way that is now subject to an easement for

interim trail use.

        19.     Plaintiff Brian Bock owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Brian Bock is located in Hamilton

County, Indiana, and includes parcel number 14-11-19-00-00-021.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        20.     Plaintiff Peter Borromeo owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Peter Borromeo is located in

Hamilton County, Indiana, and includes parcel number 15-14-01-03-05-001.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.



                                                    5
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 6 of 32



       21.     Plaintiff John J. Bower owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff John J. Bower is located in Marion

County, Indiana, and includes parcel number 4018274, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

       22.     Plaintiff Braden Municipal Drive LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff Braden Municipal

Drive LLC is located in Hamilton County, Indiana, and includes parcel number 15-10-36-04-02-

017.108, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

       23.     Plaintiff Braden Technology Lane LLC owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The property owned by Plaintiff Braden Technology

Lane LLC is located in Hamilton County, Indiana, and includes parcel number 15-11-31-00-09-

004.000, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

       24.     Plaintiffs Randall Brown and Duanita Brown owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs Randall

Brown and Duanita Brown is located in Hamilton County, Indiana, and includes parcel number

15-11-31-01-03-040.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

       25.     Plaintiff Bullock Stony Creek, LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff Bullock Stony Creek,

LLC is located in Hamilton County, Indiana, and includes parcel number 11-11-18-00-00-004.024,



                                                  6
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 7 of 32



and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        26.     Plaintiffs Grant A. Byers and Jennette J. Byers owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs Grant A.

Byers and Jennette J. Byers is located in Hamilton County, Indiana, and includes parcel number

11-11-18-01-07-004.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        27.     Plaintiff Citimark Visionary Way Land, LLC owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The properties owned by Plaintiff Citimark

Visionary Way Land, LLC are located in Hamilton County, Indiana, and includes parcel numbers

15-11-31-00-06-001.002, 15-11-31-00-06-001.101, and 15-11-31-00-06-001.001, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.

        28.     Plaintiff CKH Four, LLC owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff CKH Four, LLC is located in

Hamilton County, Indiana, and includes parcel number 15-11-30-03-02-007.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        29.     Plaintiff Brandon P. Cockrum owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Brandon P. Cockrum is located

in Marion County, Indiana, and includes parcel number 8060124, and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.



                                                   7
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 8 of 32



        30.     Plaintiff Michael L. Collins owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Michael L. Collins is located

in Marion County, Indiana, and includes parcel number 8022343, and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        31.     Plaintiff Community Life Line Christian Church, Inc. owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The properties owned by Plaintiff

Community Life Line Christian Church, Inc. are located in Marion County, Indiana, and includes

parcel numbers 8019303, 8019305, 8013835, 8014974, and 8014975, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        32.     Plaintiff Michael Conlon owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Michael Conlon is located in

Hamilton County, Indiana, and includes parcel number 11-11-07-03-08-012.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        33.     Plaintiff Craig 220, LLC owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The properties owned by Plaintiff Craig 220, LLC are located in

Marion County, Indiana, and includes parcel numbers 4021121 and 4021122, and includes but is

not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        34.     Plaintiff Crosspointe Partners IV LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff Crosspointe Partners



                                                    8
          Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 9 of 32



IV LLC is located in Hamilton County, Indiana, and includes parcel number 15-14-12-00-10-

002.000, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        35.     Plaintiff Crosspointe Partners V LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff Crosspointe Partners

V LLC is located in Hamilton County, Indiana, and includes parcel number 15-14-12-00-10-

003.000, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        36.     Plaintiff Donna S. Cunningham Living Trust owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiff Donna S.

Cunningham Living Trust is located in Marion County, Indiana, and includes parcel number

1053907, and includes but is not limited to the fee title to all that property to the centerline of the

abandoned right-of-way that is now subject to an easement for interim trail use.

        37.     Plaintiff Jeffrey W. Day owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Jeffrey W. Day is located in

Hamilton County, Indiana, and includes parcel number 11-11-18-01-07-007.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        38.     Plaintiff The Estate of Richard Dayan owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff The Estate of Richard

Dayan is located in Marion County, Indiana, and includes parcel number 8036979, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.



                                                   9
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 10 of 32



       39.     Plaintiff Brian K. Denny owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Brian K. Denny is located in

Marion County, Indiana, and includes parcel number 1066290, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

       40.     Plaintiff Robin Stanley Dohner owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Robin Stanley Dohner is

located in Marion County, Indiana, and includes parcel number 8041235, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       41.     Plaintiff Deborah Earlewine owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Deborah Earlewine is located

in Hamilton County, Indiana, and includes parcel number 15-14-01-02-08-030.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.

       42.     Plaintiff East 65th Street, LLC owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff East 65th Street, LLC is

located in Marion County, Indiana, and includes parcel number 8049973, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       43.     Plaintiff Eastside Development Company, LLC owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The property owned by Plaintiff

Eastside Development Company, LLC is located in Marion County, Indiana, and includes parcel



                                                  10
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 11 of 32



number 1066719, and includes but is not limited to the fee title to all that property to the centerline

of the abandoned right-of-way that is now subject to an easement for interim trail use.

        44.     Plaintiffs Terry L. Edwards and Mildred Annette Edwards owned land adjacent to

the Railroad Line on the date of the taking, December 21, 2018. The properties owned by Plaintiffs

Terry L. Edwards and Mildred Annette Edwards is located in Marion County, Indiana, and

includes parcel number 8059389, and includes but is not limited to the fee title to all that property

to the centerline of the abandoned right-of-way that is now subject to an easement for interim trail

use.

        45.     Plaintiff Fairlane Center Owners Association, Inc. owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The property owned by Plaintiff

Fairlane Center Owners Association, Inc. is located in Hamilton County, Indiana, and includes

parcel number 15-11-30-03-02-012.000, and includes but is not limited to the fee title to all that

property to the centerline of the abandoned right-of-way that is now subject to an easement for

interim trail use.

        46.     Plaintiff Jennifer Farrell owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Jennifer Farrell is located in

Hamilton County, Indiana, and includes parcel number 15-11-19-00-03-030.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        47.     Plaintiff Ronald Featherston owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Ronald Featherston is located

in Marion County, Indiana, and includes parcel number 8036975, and includes but is not limited




                                                   11
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 12 of 32



to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        48.     Plaintiff Fishers Trade Flex LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Fishers Trade Flex LLC

is located in Hamilton County, Indiana, and includes parcel number 15-11-19-00-00-019.004, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        49.     Plaintiff Dana Leigh Fitzgerald owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Dana Leigh Fitzgerald is

located in Marion County, Indiana, and includes parcel number 8032982, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        50.     Plaintiffs Daniel Flanagan and Carol Flanagan owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The properties owned by Plaintiffs Daniel

Flanagan and Carol Flanagan is located in Hamilton County, Indiana, and includes parcel number

15-11-31-01-03-064.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        51.     Plaintiff Thomas Flannery owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Thomas Flannery is located in

Hamilton County, Indiana, and includes parcel number 15-11-19-00-03-027.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.




                                                   12
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 13 of 32



       52.     Plaintiff Paul Foster owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Paul Foster is located in Hamilton

County, Indiana, and includes parcel number 15-11-19-00-03-020.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       53.     Plaintiff Larry France owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Larry France is located in Hamilton

County, Indiana, and includes parcel number 11-10-01-02-10-013.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       54.     Plaintiff Gregory L. Francis owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Gregory L. Francis is located

in Hamilton County, Indiana, and includes parcel number 15-11-31-01-03-063.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.

       55.     Plaintiff Carlos Parra Franco owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Carlos Parra Franco is located

in Hamilton County, Indiana, and includes parcel number 11-11-06-03-15-041.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.

       56.     Plaintiff Marie D. Frash owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The properties owned by Plaintiff Marie D. Frash are located in

Hamilton County, Indiana, and includes parcel numbers 10-10-12-00-00-008.000, 10-10-12-00-



                                                  13
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 14 of 32



00-008.002, 10-10-12-00-00-008.003, and 11-10-12-00-00-009.001 and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        57.     Plaintiff Carol Kim Fred owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Carol Kim Fred is located in

Marion County, Indiana, and includes parcel number 8036987, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        58.     Plaintiff Gallagher Real Estate, LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The properties owned by Plaintiff Gallagher Real

Estate, LLC are located in Hamilton County, Indiana, and includes parcel numbers 14-14-01-02-

02-020.000 and 15-14-01-02-02-001.000, and includes but is not limited to the fee title to all that

property to the centerline of the abandoned right-of-way that is now subject to an easement for

interim trail use.

        59.     Plaintiff Graves, LLC owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Graves, LLC is located in Hamilton

County, Indiana, and includes parcel number 11-11-18-00-00-004.029, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        60.     Plaintiff James W. Halliburton owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The properties owned by Plaintiff James W. Halliburton are

located in Marion County, Indiana, and includes parcel numbers 1016200, 1018793, and 1018794,




                                                   14
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 15 of 32



and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        61.     Plaintiff Michael Hammond owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Michael Hammond is located

in Hamilton County, Indiana, and includes parcel number 14-11-30-01-03-004.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.

        62.     Plaintiff Hawthorn Park, LLC owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The properties owned by Plaintiff Hawthorn Park, LLC are

located in Marion County, Indiana, and includes parcel numbers 8050685 and 8050234, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        63.     Plaintiff Carmen R. Hendrixson owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Carmen R. Hendrixson

is located in Marion County, Indiana, and includes parcel number 8059388, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        64.     Plaintiff Heidi L. Herald owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Heidi L. Herald is located in

Hamilton County, Indiana, and includes parcel number 15-11-31-01-03-048.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.




                                                   15
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 16 of 32



        65.     Plaintiffs Jeffrey Hoffman and Beth Hoffman owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs Jeffrey

Hoffman and Beth Hoffman is located in Hamilton County, Indiana, and includes parcel number

15-14-01-02-08-001.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        66.     Plaintiff Michael D. Holom owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Michael D. Holom is located

in Marion County, Indiana, and includes parcel number 4018258, and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        67.     Plaintiff Bryce Huebner owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Bryce Huebner is located in

Hamilton County, Indiana, and includes parcel number 15-14-01-02-08-033.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        68.     Plaintiff Steven Ireland owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Steven Ireland is located in Hamilton

County, Indiana, and includes parcel number 14-11-30-01-03-005.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        69.     Plaintiffs Steven Jameson, Michael I. Schmidt, and Paula O. Schmidt owned land

adjacent to the Railroad Line on the date of the taking, December 21, 2018. The property owned

by Plaintiffs Steven Jameson, Michael I. Schmidt, and Paula O. Schmidt is located in Marion



                                                   16
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 17 of 32



County, Indiana, and includes parcel number 8042737, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

        70.     Plaintiff Javelina Construction Inc. owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Javelina Construction

Inc. is located in Hamilton County, Indiana, and includes parcel number 15-11-30-00-00-001.007,

and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        71.     Plaintiff Daniel Jensen owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Daniel Jensen is located in Hamilton

County, Indiana, and includes parcel number 15-11-31-01-02-075.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        72.     Plaintiff Joseph Jerrell owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Joseph Jerrell is located in Hamilton

County, Indiana, and includes parcel number 14-11-30-01-03-023.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        73.     Plaintiffs Robert Keck and Sheri L. Keck owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The property owned by Plaintiffs Robert Keck and

Sheri L. Keck is located in Hamilton County, Indiana, and includes parcel number 15-11-19-00-

01-074.000, and includes but is not limited to the fee title to all that property to the centerline of

the abandoned right-of-way that is now subject to an easement for interim trail use.



                                                  17
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 18 of 32



        74.     Plaintiff Leslie P. Konicki Declaration of Trust owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiff Leslie P.

Konicki Declaration of Trust is located in Hamilton County, Indiana, and includes parcel number

11-06-36-00-00-003.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        75.     Plaintiff L&R Investments owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff L&R Investments is located in

Hamilton County, Indiana, and includes parcel number 15-11-30-03-02-006.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        76.     Plaintiff Kurtis A. Lamm owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Kurtis A. Lamm is located in

Marion County, Indiana, and includes parcel number 8032981, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        77.     Plaintiffs Matthew G. Lee and Jennifer Lee owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs Matthew G.

Lee and Jennifer Lee is located in Marion County, Indiana, and includes parcel number 1031734,

and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        78.     Plaintiff Cheryl Lenon owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Cheryl Lenon is located in Hamilton

County, Indiana, and includes parcel number 14-14-01-00-00-013.000, and includes but is not



                                                   18
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 19 of 32



limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       79.     Plaintiff Leslie Coatings, Inc. owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The properties owned by Plaintiff Leslie Coatings, Inc. are

located in Marion County, Indiana, and includes parcel number 1018490 and 1045914, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

       80.     Plaintiff Life Journey Metropolitan Community Church, Inc. owned land adjacent

to the Railroad Line on the date of the taking, December 21, 2018. The properties owned by

Plaintiff Life Journey Metropolitan Community Church, Inc. are located in Marion County,

Indiana, and includes parcel numbers 8004752 and 8061940, and includes but is not limited to the

fee title to all that property to the centerline of the abandoned right-of-way that is now subject to

an easement for interim trail use.

       81.     Plaintiff LIPPITT, LLC owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff LIPPITT, LLC is located in Marion

County, Indiana, and includes parcel number 8011136, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

       82.     Plaintiff Kimberly K. Logan owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Kimberly K. Logan is located

in Hamilton County, Indiana, and includes parcel number 14-11-30-01-03-011.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.



                                                  19
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 20 of 32



       83.     Plaintiff LRM Properties, LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff LRM Properties, LLC is

located in Hamilton County, Indiana, and includes parcel number 11-11-18-00-00-004.027, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

       84.     Plaintiff Mann Properties, LLP owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Mann Properties, LLP is

located in Marion County, Indiana, and includes parcel number 4014562, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       85.     Plaintiff Mann Realty Co. owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The properties owned by Plaintiff Mann Realty Co. are located in

Hamilton County, Indiana, and includes parcel numbers 15-11-19-00-00-019.000, 15-11-19-00-

00-020.001, and 15-11-19-00-00-020.000, and located in Marion County, Indiana, and includes

parcel number 4016768, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

       86.     Plaintiff Julia A. Martin owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Julia A. Martin is located in

Marion County, Indiana, and includes parcel number 8060114, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

       87.     Plaintiff Douglas E. McClellan owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Douglas E. McClellan is



                                                 20
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 21 of 32



located in Marion County, Indiana, and includes parcel number 4018281, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        88.     Plaintiff Meadowlands Inc. owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Meadowlands Inc. is located in

Hamilton County, Indiana, and includes parcel number 15-11-30-00-00-002.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        89.     Plaintiff Meeta & Vimal, LP owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Meeta & Vimal, LP is located

in Marion County, Indiana, and includes parcel number 8061591, and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        90.     Plaintiff Maria I. Majia owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Maria I. Majia is located in Hamilton

County, Indiana, and includes parcel number 15-11-19-00-01-073.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        91.     Plaintiff Metro Centre of Indianapolis, LLC owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiff Metro Centre

of Indianapolis, LLC is located in Marion County, Indiana, and includes parcel number 4000286,

and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.



                                                   21
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 22 of 32



        92.     Plaintiffs James H. Meyer and Debra K. Meyer owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs James H.

Meyer and Debra K. Meyer is located in Hamilton County, Indiana, and includes parcel number

11-11-07-03-11-032.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        93.     Plaintiff Michael Martin Properties, LLC owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The property owned by Plaintiff Michael Martin

Properties, LLC is located in Marion County, Indiana, and includes parcel number 8022002, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        94.     Plaintiff Millwork Acquisition, LLC owned land adjacent to the Railroad Line on

the date of the taking, December 21, 2018. The property owned by Plaintiff Millwork Acquisition,

LLC is located in Hamilton County, Indiana, and includes parcel number 11-11-18-00-00-004.040,

and includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        95.     Plaintiff Monon Partners, LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The properties owned by Plaintiff Monon Partners, LLC

are located in Marion County, Indiana, and includes parcel numbers 1011446 and 1011436, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        96.     Plaintiff Sestilio Montarsi owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Sestilio Montarsi is located in

Hamilton County, Indiana, and includes parcel number 14-11-31-03-01-014.000, and includes but



                                                  22
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 23 of 32



is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        97.     Plaintiff Palmetto Rental Properties, LLC owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The property owned by Plaintiff Palmetto Rental

Properties, LLC is located in Hamilton County, Indiana, and includes parcel number 11-11-06-03-

15-038.000, and includes but is not limited to the fee title to all that property to the centerline of

the abandoned right-of-way that is now subject to an easement for interim trail use.

        98.     Plaintiff Eric Puckett owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Eric Puckett is located in Hamilton

County, Indiana, and includes parcel number 14-11-30-01-03-007.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        99.     Plaintiff Nathan Pyle owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Nathan Pyle is located in Hamilton

County, Indiana, and includes parcel number 15-11-19-01-01-028.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        100.    Plaintiff R E Lutin, LLC owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff R E Lutin, LLC is located in

Marion County, Indiana, and includes parcel number 1051929, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.




                                                   23
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 24 of 32



        101.    Plaintiff Joseph K. Reedy owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Joseph K. Reedy is located in

Hamilton County, Indiana, and includes parcel number 15-14-01-03-03-014.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        102.    Plaintiff Rita C. Reese owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Rita C. Reese is located in Marion

County, Indiana, and includes parcel number 8056111, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

        103.    Plaintiff Regency Windsor Sunblest II LTD d/b/a Sunlake Apartments Regency

Windsor Capital, Inc. owned land adjacent to the Railroad Line on the date of the taking, December

21, 2018. The property owned by Plaintiff Regency Windsor Sunblest II LTD d/b/a Sunlake

Apartments Regency Windsor Capital, Inc. is located in Hamilton County, Indiana, and includes

parcel number 15-11-31-00-00-003.001, and includes but is not limited to the fee title to all that

property to the centerline of the abandoned right-of-way that is now subject to an easement for

interim trail use.

        104.    Plaintiff Joshua Richardson owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Joshua Richardson is located

in Hamilton County, Indiana, and includes parcel number 15-11-19-00-03-024.000, and includes

but is not limited to the fee title to all that property to the centerline of the abandoned right-of-way

that is now subject to an easement for interim trail use.




                                                   24
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 25 of 32



        105.    Plaintiff Rock Investment, LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The properties owned by Plaintiff Rock Investment, LLC

are located in Marion County, Indiana, and includes parcel numbers 8048878 and 8006847, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        106.    Plaintiff Sand Key Properties LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The properties owned by Plaintiff Sand Key Properties

LLC are located in Hamilton County, Indiana, and includes parcel numbers 14-14-12-00-00-

005.002 and 14-14-12-00-00-005.000, and includes but is not limited to the fee title to all that

property to the centerline of the abandoned right-of-way that is now subject to an easement for

interim trail use.

        107.    Plaintiff Sapp Family, LLC owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Sapp Family, LLC is located

in Marion County, Indiana, and includes parcel number 4018412, and includes but is not limited

to the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.

        108.    Plaintiff Colin Schermann owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Colin Schermann is located in

Hamilton County, Indiana, and includes parcel number 14-11-30-01-03-006.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        109.    Plaintiff Karrie L. Schlegel owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Karrie L. Schlegel is located in



                                                   25
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 26 of 32



Hamilton County, Indiana, and includes parcel number 11-11-18-01-01-017.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        110.    Plaintiffs John H. Seyfried and Kim H. Seyfried owned land adjacent to the

Railroad Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs

John H. Seyfried and Kim H. Seyfried is located in Hamilton County, Indiana, and includes parcel

number 11-11-18-03-04-007.000, and includes but is not limited to the fee title to all that property

to the centerline of the abandoned right-of-way that is now subject to an easement for interim trail

use.

        111.    Plaintiff Luther F. Shackelford owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Luther F. Shackelford is

located in Marion County, Indiana, and includes parcel number 8049960, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        112.    Plaintiff William Shank owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff William Shank is located in Marion

County, Indiana, and includes parcel number 1026404, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

        113.    Plaintiff Chris Simmonds owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Chris Simmonds is located in

Hamilton County, Indiana, and includes parcel number 11-11-06-03-15-040.000, and includes but




                                                   26
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 27 of 32



is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        114.    Plaintiff David Conwell Smith owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff David Conwell Smith is

located in Hamilton County, Indiana, and includes parcel number 11-11-18-01-03-004.000, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        115.    Plaintiff Leslie Spencer owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Leslie Spencer is located in Marion

County, Indiana, and includes parcel number 8059391, and includes but is not limited to the fee

title to all that property to the centerline of the abandoned right-of-way that is now subject to an

easement for interim trail use.

        116.    Plaintiffs Lesley Stanley and Iva Stanley owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The properties owned by Plaintiffs Lesley Stanley

and Iva Stanley are located in Hamilton County, Indiana, and includes parcel numbers 14-14-12-

00-01-003.000 and 14-14-12-00-01-004.00, and includes but is not limited to the fee title to all

that property to the centerline of the abandoned right-of-way that is now subject to an easement

for interim trail use.

        117.    Plaintiff Steel House Rules, LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Steel House Rules, LLC

is located in Marion County, Indiana, and includes parcel number 1081213, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.



                                                   27
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 28 of 32



        118.    Plaintiffs Todor Marchev Stefanov and Talitha B. Stefanov owned land adjacent to

the Railroad Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs

Todor Marchev Stefanov and Talitha B. Stefanov is located in Hamilton County, Indiana, and

includes parcel number 15-11-19-00-16-016.000, and includes but is not limited to the fee title to

all that property to the centerline of the abandoned right-of-way that is now subject to an easement

for interim trail use.

        119.    Plaintiff Cathy Stoops owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Cathy Stoops is located in Hamilton

County, Indiana, and includes parcel number 11-11-07-03-06-022.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        120.    Plaintiffs Ashlie N. Young and Owen Young owned land adjacent to the Railroad

Line on the date of the taking, December 21, 2018. The property owned by Plaintiffs Ashlie N.

Young and Owen Young is located in Hamilton County, Indiana, and includes parcel number 15-

11-19-01-01-026.000, and includes but is not limited to the fee title to all that property to the

centerline of the abandoned right-of-way that is now subject to an easement for interim trail use.

        121.    Plaintiffs Karl Szabo and Donna Szabo owned land adjacent to the Railroad Line

on the date of the taking, December 21, 2018. The property owned by Plaintiffs Karl Szabo and

Donna Szabo is located in Hamilton County, Indiana, and includes parcel number 15-14-01-03-

05-003.000, and includes but is not limited to the fee title to all that property to the centerline of

the abandoned right-of-way that is now subject to an easement for interim trail use.

        122.    Plaintiff Third Phase, Inc. owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The properties owned by Plaintiff Third Phase, Inc. are located in



                                                 28
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 29 of 32



Hamilton County, Indiana, and includes parcel number 11-11-07-00-00-040.000 and 11-11-07-03-

02-022.000, and includes but is not limited to the fee title to all that property to the centerline of

the abandoned right-of-way that is now subject to an easement for interim trail use.

       123.    Plaintiff Kert Toler owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Kert Toler is located in Hamilton

County, Indiana, and includes parcel number 15-14-01-03-05-002.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       124.    Plaintiff Kevin Tully owned land adjacent to the Railroad Line on the date of the

taking, December 21, 2018. The property owned by Plaintiff Kevin Tully is located in Hamilton

County, Indiana, and includes parcel number 15-14-01-03-03-013.000, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       125.    Plaintiff Uptown Village, LLC owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Uptown Village, LLC is

located in Marion County, Indiana, and includes parcel number 4042366, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

       126.    Plaintiff Andrew Vinson owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Andrew Vinson is located in

Marion County, Indiana, and includes parcel number 8036091, and includes but is not limited to

the fee title to all that property to the centerline of the abandoned right-of-way that is now subject

to an easement for interim trail use.



                                                 29
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 30 of 32



        127.    Plaintiff Violette Family Trust owned land adjacent to the Railroad Line on the date

of the taking, December 21, 2018. The property owned by Plaintiff Violette Family Trust is

located in Hamilton County, Indiana, and includes parcel number 11-11-07-00-00-044.002, and

includes but is not limited to the fee title to all that property to the centerline of the abandoned

right-of-way that is now subject to an easement for interim trail use.

        128.    Plaintiff Laura J. Welkin owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Laura J. Welkin is located in

Hamilton County, Indiana, and includes parcel number 11-11-07-03-06-001.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        129.    Plaintiff Wheaton Van Lines, Inc. owned land adjacent to the Railroad Line on the

date of the taking, December 21, 2018. The property owned by Plaintiff Wheaton Van Lines, Inc.

is located in Marion County, Indiana, and includes parcel number 4001786, and includes but is not

limited to the fee title to all that property to the centerline of the abandoned right-of-way that is

now subject to an easement for interim trail use.

        130.    Plaintiff Jeffrey Widholm owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Jeffrey Widholm is located in

Hamilton County, Indiana, and includes parcel number 15-14-01-02-07-001.000, and includes but

is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        131.    Plaintiff Matthew Wooten owned land adjacent to the Railroad Line on the date of

the taking, December 21, 2018. The property owned by Plaintiff Matthew Wooten is located in

Hamilton County, Indiana, and includes parcel number 15-14-01-03-05-009.000, and includes but



                                                   30
         Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 31 of 32



is not limited to the fee title to all that property to the centerline of the abandoned right-of-way that

is now subject to an easement for interim trail use.

        132.    On December 21, 2018, the Surface Transportation Board (“STB”) issued a Notice

of Interim Trail use (“NITU”) relating to the following segment of the Railroad Line: between

milepost I-2.13, at Indianapolis, Indiana, to milepost I-23 at Noblesville, Indiana, a distance of

20.87 miles in Marion County and Hamilton County, Indiana

        133.    But for operation of the Trails Act, Plaintiffs would have the exclusive right to

physical ownership, possession, and use of their property free of any easement for recreational

trail use or future railroad use.

        134.    By operation of the Trails act, the United States took the Plaintiffs’ property which

it is Constitutionally obligated to pay just compensation.

        135.    Plaintiffs owned the aforementioned property on the date of the taking, December

21, 2018, and are therefore proper claimants for compensation.

        136.    Plaintiffs’ property includes but is not limited to the fee title to the property

underlying the former railroad easement.

        137.    The United States’ actions damaged Plaintiffs by taking a portion of Plaintiffs’

property and by diminishing the value of the remaining property and by attenuating delay damages

based upon the delayed payment of compensation.

        WHEREFORE, Plaintiffs respectfully request a monetary judgment in their favor

representing the full fair market value of the property taken by the United States on the date it was

taken, including severance damages, delay damages, interest, and costs and attorneys’ fees

incurred by Plaintiffs and for such further relief as this Court may deem just and proper.

        Date: December 24, 2018



                                                   31
Case 1:18-cv-01964-SGB Document 1 Filed 12/26/18 Page 32 of 32




                            Respectfully submitted by:

                            STEWART, WALD & MCCULLEY, LLC

                            By
                            Steven M. Wald
                            Michael J. Smith
                            12747 Olive Blvd., Suite 280
                            Saint Louis, MO 63141
                            Telephone:    (314) 720-0220
                            Facsimile:    (314) 899-2925 (facsimile)
                            wald@swm.legal
                            smith@swm.legal

                            -and-

                            Thomas S. Stewart
                            Elizabeth G. McCulley
                            2100 Central St., Suite 22
                            Kansas City, MO 64108
                            Telephone:    (816) 303-1500
                            Facsimile:    (816) 827-8068 (facsimile)
                            stewart@swm.legal
                            mcculley@swm.legal

                            ATTORNEYS FOR PLAINTIFFS




                              32
